



Exhibit 10.1
EIGHTEENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Eighteenth Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 6th day of February, 2019 among Crocs, Inc., a
corporation organized under the laws of the State of Delaware (“Crocs”), Crocs
Retail, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), Jibbitz, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz” together with Crocs, Retail
and each other Person joined as a borrower from time to time to the Credit
Agreement (as defined below), collectively “Borrowers” and each a “Borrower”),
the Lenders who have executed this Amendment (the “Lenders”), KeyBank National
Association, as syndication agent, and PNC Bank, National Association (“PNC”),
as agent for Lenders (PNC, in such capacity, the “Administrative Agent”). All
capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in the below-defined Credit Agreement, as amended hereby.
BACKGROUND
A.    On December 16, 2011, Borrowers, Lenders and Administrative Agent entered
into, inter alia, that certain Amended and Restated Credit Agreement (as same
has been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, including without limitation as amended by that
certain First Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 10, 2012, that certain Second Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of June 12, 2013, that certain Third Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of December 27, 2013, that
certain Fourth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of March 27, 2014, that certain Fifth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 26, 2014, that certain Sixth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of April 2, 2015, that
certain Seventh Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of April 21, 2015, that certain Eighth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 1, 2015, that certain Ninth Amendment to Amended and Restated
Credit Agreement by and among parties hereto dated as of November 3, 2015, that
certain Tenth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 24, 2015, that certain Eleventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 18, 2016, that certain Twelfth Amendment to Amended
and Restated Credit Agreement by and among the parties hereto dated as of June
13, 2016, that certain Thirteenth Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of November 22, 2016, that
certain Fourteenth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of October 13, 2017, that certain Fifteenth
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 22, 2018, that certain Sixteenth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of November 5, 2018, and that certain Seventeenth Amendment to Amended and
Restated Credit Agreement by and among the parties hereto dated as of December
2, 2018, the “Credit Agreement”) to reflect certain financing arrangements among
the parties thereto.
B.    Borrowers have requested, and Administrative Agent and Lenders have
agreed, to modify certain terms and provisions of the Credit Agreement, in each
case, on the terms and subject to the conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Amendments to Credit Agreement. Upon the Effective Date (as defined
below):


(a)Definitions. The following definition contained in Section 1.2 of the Credit
Agreement shall be amended and restated in their entirety as follows:


Cash Dominion Period shall mean any period (a) commencing on the date that
Revolver Availability is less than the greater of (i) $30,000,000 and (ii) ten
percent (10%) of the aggregate Revolving Commitments, in each case for five
consecutive days and (b) ending on the first date thereafter on which (i)
Revolver Availability is greater than the greater of (X) $30,000,000 and (Y) ten
percent (10%) of the aggregate Revolving Commitments, and (ii) average Revolver
Availability (measured for the 30 consecutive days then ending) has been equal
to or greater than (X) $30,000,000 and (Y) ten percent (10%) of the aggregate
Revolving Commitments.




--------------------------------------------------------------------------------





(b)Commitments of Lenders and Addresses for Notices. Schedule 1.1(B) to the
Credit Agreement shall be deleted in its entirety and replaced with Schedule
1.1(B) attached to this Amendment.


Section 2.Increase in Revolving Credit Commitments. Agent, Lenders and Borrowers
hereby acknowledge and agree that the increase in Revolving Commitments
evidenced by this Amendment constitutes a request by Borrowers to increase the
Revolving Commitments pursuant to Section 2.10 of the Credit Agreement and the
$50,000,000 increase of the Revolving Commitments evidenced hereby is the
$50,000,000 increase referred to in Section 2.10.1(iii) of the Credit Agreement.


Section 3.Acknowledgment of Guarantors. With respect to the amendments to the
Credit Agreement effected by this Amendment, each Guarantor signatory hereto
hereby acknowledges and agrees to this Amendment and confirms and agrees that
its Guaranty Agreement (as modified and supplemented in connection with this
Amendment) and any other Loan Document to which it is a party is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Amendment, each reference in such Guaranty or Loan Document to the
Credit Agreement, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment. Although Administrative Agent and the
Consenting Lenders have informed the Guarantors of the matters set forth above,
and the Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither Administrative Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty Agreements or any other Loan Document to so
notify any Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any transaction
hereafter.
Section 4.Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions (the date of such satisfaction, the
“Effective Date”):


(a) Agent’s receipt of this Amendment fully executed by the Borrowers, the
Guarantors, Administrative Agent and Lenders;


(b)Administrative Agent shall have received a Revolving Credit Notes in favor of
each Lender evidencing the increase of the Revolving Credit Commitments set
forth herein;


(c) Administrative Agent and each Lender shall have received any information
and/or documentation reasonably requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act; and


(d)Administrative Agent shall have received a commitment increase fee of
$100,000, to be allocated to each Lender pro rata based on the amount of the
increase of such Lender’s Revolving Credit Commitment (or, with respect to any
new Lender, the amount of such Lender’s new Revolving Credit Commitment)
pursuant to this Amendment, which fee shall be fully earned and non-refundable
upon execution of this Amendment by the Lenders.


Section 5.Representations and Warranties. Each Loan Party:


(a)reaffirms all representations and warranties made to Administrative Agent and
Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that all are true and correct in all material respects as of the date
hereof (except (i) to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date, and (ii) to the extent any such representations and
warranties are qualified by materiality, in which case such representations and
warranties were true and correct in all respects);


(b)reaffirms all of the covenants contained in the Credit Agreement, covenants
to abide thereby until satisfaction in full of the Obligations and termination
of the Credit Agreement and the other Loan Documents;


(c)represents and warrants to the Administrative Agent and the Lenders that no
Potential Default or Event of Default has occurred and is continuing under any
of the Loan Documents or will result from this Amendment;


(d)represents and warrants to the Administrative Agent and the Lenders that it
has the authority and legal right to execute, deliver and carry out the terms of
this Amendment, that such actions were duly authorized by all necessary limited
liability company or corporate action, as applicable, and that the officers
executing this Amendment on its behalf were similarly authorized and empowered,
and that this Amendment does not contravene any provisions of its certificate of
incorporation or formation, operating agreement, bylaws, or other formation
documents, as applicable, or of any contract or agreement to which it is a party
or by which any of its properties are bound; and






--------------------------------------------------------------------------------





(e)represents and warrants to the Administrative Agent and the Lenders that this
Amendment and all assignments, instruments, documents, and agreements executed
and delivered in connection herewith, are valid, binding and enforceable in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.


Section 6.General Provisions.


(a)Payment of Expenses. Borrowers shall pay or reimburse Administrative Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.


(b)Reaffirmation. Except as modified by the terms hereof, all of the terms and
conditions of the Credit Agreement, as amended, and all of the other Loan
Documents are hereby reaffirmed by each Loan Party and shall continue in full
force and effect as therein written.


(c)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.


(d)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.


(e)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.


(f)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.


(g)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.


Section 7.Existing Revolving Credit Notes. Administrative Agent and Lenders
shall, upon request from Borrowers, return the existing Revolving Credit Notes
to Borrower or provide Borrower with a receipt of an affidavit of an officer of
the Administrative Agent or applicable Lender and an indemnity related thereto
as to the loss, theft, destruction or mutilation of such Revolving Credit Note
in each case as reasonably acceptable to Borrowers


(Signature Pages Follow)






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
BORROWERS:
CROCS, INC.




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Executive Vice President and Chief Financial Officer
 
CROCS RETAIL, LLC




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Manager
 
 
JIBBITZ, LLC




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Manager
 


GUARANTORS:


WESTERN BRANDS HOLDING COMPANY, LLC




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Manager



































--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: /s/ Steve C. Roberts_____________________
Name: Steve C. Roberts
Title: Senior Vice President


KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Dru S. Chiesa________________________
Name: Dru S. Chiesa
Title: SVP



HSBC BANK USA, N.A.,
as a Lender


By: /s/ Jeffrey P. Huening____________________
Name: Jeffrey P. Huening
Title: Vice President




BANK OF AMERICA, N.A.
as a Lender


By: /s/ John Sletten_________________________
Name: John Sletten
Title: Vice President











--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2


Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender
Amount of Commitment for Revolving Credit Loans
Commitment
Ratable Share
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone: 626-432-6128 Facsimile: 626-432-4589
$
120,000,000


$
120,000,000


40
%
KeyBank National Association Commercial Banking
1675 Broadway, Suite 300
Denver, CO 80202
Attention: Dru Steinly-Chiesa
Facsimile: 720-904-4515
Telephone: 720-904-4509
$
75,000,000


$
75,000,000


25
%
HSBC Bank USA, N.A. 601 Montgomery Street, 15th Floor
San Francisco, CA 94111
Attention: Michael P. Righi Telephone: 414-442-0639
Facsimile:
$
60,000,000


$
60,000,000


20
%
Bank of America, N.A.
370 Seventeenth Street, Suite 5195
Denver, CO 80202
Attn: John Sletten
Telephone: 303-825-7588
Fax: 206-585-9043


$
45,000,000


$
45,000,000


15
%
 
 
 
 
TOTAL
$
300,000,000


$
300,000,000


100
%



































SCHEDULE 1.1(B) -



--------------------------------------------------------------------------------





SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2


Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:


ADMINISTRATIVE AGENT
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone:    626-432-6128
Telecopy:    626-432-4589


With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672


BORROWER:
Crocs, Inc.
7477 East Dry Creek Parkway
Niwot, CO 80503
Attention: William Plon
Telephone:    303-848-7461
Email:    WPlon@Crocs.com    


With a copy to:
Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention: Jason Day
Telephone: (303) 291-2362
Facsimile: (303) 291-2400




SCHEDULE 1.1(B) -

